PER CURIAM.
No assignments of error have been filed by appellant or appear in the briefs filed. We have decided in a long line of cases that, in the absence of any assignment of error, and none appearing upon the face of the record, the appeal may be either dismissed or the judgment affirmed. Maricopa County v. Jordan, 7 Ariz. 4, 60 Pac. 693; Gardner v. Gardner, 7 Ariz. 73, 60 Pac. 875; Trimble et al. v. Long, 6 Ariz. 268, 56 Pac. 731; Daggs et al. v. Field, 6 Ariz. 47, 52 Pac. 773; Daggs et al. v. Hoskins et al., 5 Ariz. 236, 52 Pac. 350; Putnam v. Putnam, 3 Ariz. 182, 24 Pac. 320.; Wolfley v. Gila River Irr. Co., 3 Ariz. 176, 24 Pac. 257.
*248The members of the bar of the state must take notice that this salutary rule will hereafter be strictly enforced. '
The appeal in this case is dismissed.